Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1989, which assessed Eugene N. Aleinikoff for additional unemployment insurance contributions.
The record supports the conclusion that Eugene N. Aleinikoff exercised sufficient direction and control over his typists to establish their status as employees (see, Matter of Frattallone [Victor Addressing Corp.—Levine], 39 AD2d 984). He provided them with their assignments, which they were required to pick up at a mutually suitable time, and he directed them as to the priority of their work. They had access to his office when he was not there and could use his supplies and equipment. He also reviewed their work and had them make corrections (see, supra; see also, Matter of Eastern Dist. Ct. Reporters [Levine], 48 AD2d 744). While there may have been factors which point to a contrary conclusion, the evidence presented shows a sufficient amount of control to support the determination of the existence of an employer/employee relationship (see, Matter of Publications Data [Ross], 78 AD2d 747).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Yesawich, Jr., Crew III and Harvey, JJ., concur.